JOSEPHINE LINKER HART, Justice, dissenting. I join Justice Baker’s dissent, however, I write separately to emphasize what I believe is a glaring mistake of law in the majority opinion. The presence of ambiguous language in Sullivan v. State, 366 Ark. 183, 234 S.W.3d 285 (2006), prompted me to review the transcript to ascertain the exact sentence that was imposed on Mr. Sullivan. The judgment and commitment order clearly states that, on the enhancement, Mr. Sullivan was sentenced by the trial judge to one year suspended imposition of sentence. This court affirmed that sentence. Accordingly, Sullivan can only be authority for affirming the case before us.